DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inclination angle from claim 1, line 17 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Silvanus et al. (DE102012023089) in view of Saha et al. (US 20180339331)
Regarding claim 1, Silvanus discloses an electromagnetic forming device comprising: an electromagnetic coil (16 in Fig. 1; paragraph 0046, line 292); and a forming die (22 in Fig. 1) installed along the electromagnetic coil (16 in Fig. 1) so as to provide a formed shape (12 in Fig. 6) for a forming target material (12 in Fig. 1) having an elongated shape (See elongated shape of 1), wherein an electromagnetic force (paragraph 0045, lines 308-309) generated by the electromagnetic coil (16 in Fig. 1) is applied to the forming target material (12 in Fig. 1) so that the forming target material is pressed (paragraph 0029, lines 222-223; paragraph 0045, lines 308-310; paragraph 0067, lines 487-489), against the forming die (22 in Fig. 1), wherein in the forming die (22 in Fig 1), the forming target material (12 in Fig. 1) moves parallel to the longitudinal direction (paragraph 0010) so that the forming target material (12 in Fig. 1) is formed to be gradually changed  into a desired shape (paragraph 0011, lines 77-82).
	While Silvanus discloses a forming die (22 in Fig. 1) that can have various shapes (See Figs. 6-9), Silvanus fails to disclose a forming die with a that provides a formed shape having a web portion and flange portions forming a predetermined angle with the web portion, wherein the forming die has a cross-sectional shape which differs from one end side thereof toward the other end side thereof along a longitudinal direction of the forming target material, and wherein a first forming surface on the one end side in the forming die has a horizontal flat surface shape, wherein a second forming surface for forming the web portion in the forming die has a same width from the one end side to the other end side, and an inclination angle thereof is constant while a horizontal state is maintained, and wherein third forming surfaces for forming the flange portions in the forming die have a same width from the one end side to the 
	In a similar electromagnetic forming device, Saha teaches a forming die (700 in Fig. 7) that provides a formed shape having a web portion (See annotated Fig. 7) and flange portions (See annotated Fig. 7) forming a predetermined angle (See annotated Fig. 7.1) with the web portion, wherein the forming die (700 in Fig. 7) has a cross-sectional shape which differs from one end side thereof toward the other end side thereof along a longitudinal direction (See changes in shape of the die ends in Fig. 7) of the forming target material (702 in Fig. 7), and wherein a first forming surface (See annotated Fig.7, 7.1) on the one end side (See annotated Fig. 7) in the forming die has a horizontal flat surface shape (See horizontal shape of first forming surface in annotated Fig. 7, 7.1), wherein a second forming surface (See annotated Fig. 7) for forming the web portion (See annotated Fig. 7)  in the forming die (700 in Fig 7) has a same width from the one end side to the other end side (See width of second forming surface in annotated Fig. 7), and an inclination angle (See note) thereof is constant while a horizontal state is maintained (See horizontal surface in annotated Fig. 7), and wherein third forming surfaces (See annotated Fig. 7) for forming the flange portions (See annotated Fig. 7) in the forming die (700 in Fig. 7) have a same width (See how width of third forming surface does not change from one end side to the other end side in annotated Fig. 7) from the one end side (See annotated Fig. 7) to the other end side (See annotated Fig. 7), and are inclined (See incline in annotated Fig. 7.1) from the horizontal state to a state where a gradually larger angle is formed with respect to the horizontal state (See horizontal third forming surface in annotated Fig. 1 and it gradually becoming increasing angles until it becomes vertical in annotated Fig. 7.1).
	Note that the claim does not specify that the horizontal state is maintained from one end side to the other end side. Therefore, the horizontal state maintained on a portion of the second forming surface (See horizontal surface in annotated Fig. 7) satisfies the limitation. Also note the inclination angle is constantly zero at the horizontal portion of the second forming surface. 


    PNG
    media_image1.png
    896
    1129
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    486
    media_image2.png
    Greyscale

Regarding claim 2, the combination of Saha and Silvanus teach the limitations of claim 1 as explained above. Silvanus further discloses an electromagnetic coil (16 in Fig. 1) that is continuously (See continuous nature of one of the coils 16 in Fig. 1) formed along the forming die (paragraph 0014, lines 1-2).
Regarding claim 3, the combination of Saha and Silvanus teach the limitations of claim 1 as explained above.
Silvanus further discloses the electromagnetic forming device wherein a plurality of the electromagnetic coils are installed (See plurality of 16 in Fig. 1), and wherein the plurality of electromagnetic coils are respectively shorter (compare length of 16 to length of 12 in Fig. 1) than the forming target material (12 in Fig. 1), and are installed along the longitudinal direction (See plurality of coils 16 lined up in the longitudinal direction in Fig. 1) of the forming target material (12 in Fig. 1).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Silvanus and Saha as applied to claim 1 above, and further in view of  Plaza et al. (US 20090229332 A1).
Regarding claim 4, the combination of Saha and Silvanus teach the limitations of claim 1 as explained above.
While the combination of Silvanus and Saha teach a forming die (700 in Fig. 7 of Saha) that is installed along the longitudinal direction (See position of 22 in Fig. 1 of Silvanus), the combination fails 
In another electromagnetic forming device, Plaza teaches a plurality of the forming dies are installed (2 and 2” in Fig. 5), and wherein the plurality of forming dies are respectively shorter (See how 2 and 2” are shorter than 1 in Fig. 5) than the forming target material (1 in Fig. 5), and are installed along the longitudinal direction (See 2 and 2” installed along length of forming target material 1 in Fig. 5) of the forming target material (1 in Fig. 5).
Given that Silvanus discloses a die that is installed along the longitudinal direction of the forming target material and Plaza teaches the use of a plurality of dies that are shorter than the forming target material and installed along a longitudinal direction can be used to form a part, it would have been obvious to one of ordinary skill in the art before the effective filing date to segment Silvanus’s die into a plurality of dies that perform the same function as the one die because arriving at the optimal number of dies and die sizes based on the product to be made would be the result of routine optimization and sizing and does not itself warrant patentability. 
Regarding claim 5, the combination of Silvanus, Saha, and Plaza teach the limitations of claim 4 as explained above.
The combination of Silvanus, Saha, and Plaza further teaches an electromagnetic forming device wherein the plurality of forming dies (See 2 and 2” in Fig. 5 of Plaza for more than one die; See 700 in Fig. 7 of Saha for die shape) have an inclined surface (See annotated Fig. 7.1) formed in an end portion (annotated Fig. 7.1 of Saha shows end portion).
Note that the die shape (700 in Fig. 7 of Saha) does not change when segmented into a plurality of dies. Therefore, since the inclined surface is disposed along the length of the die, the inclined surface will be present in every end portion of the segmented die. 
Regarding claim 6, the combination of Silvanus, Saha, and Plaza teach the limitations of claim 4 as explained above.
.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koo et al. (US 20130133389 A1) teaches an electromagnetic forming device where the electromagnetic forming device moves along with the workpiece while forming the surface of the workpiece.
Gafri et al. (US 6564605 B1) teaches an electromagnetic forming device that gradually forms a workpeice by moving the electromagnets along the workpeice. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.C./             Examiner, Art Unit 3725     

/SHELLEY M SELF/             Supervisory Patent Examiner, Art Unit 3725